STONE, J.
The evidence against the petitioner is all circumstantial. It may present very suspicious circumstances, and point strongly to the accused as the guilty perpetrator, or participant in the perpetration.. It is not our intention to weaken the force of these circumstances. The humane provisions of the law are, that a prisoner, charged with a felony, should not be convicted on circumstantial evidence, unless it shows by a full measure of proof that the defendant is guilty. Such proof is always insufficient, unless it excludes, to a moral certainty, every other reasonable hypothesis, but that of the guilt of the accused. No matter how strong the circumstances, if they can be reconciled with the theory that some other person may have done the act, then the defendant is not shown to be guilty, by that full measure of proof which the law requires. The constitutional provision on this subject declares, “That all persons shall, before conviction, be bailable by sufficient sureties, except for capital offenses, when the proof is evident, or the pre*235sumption great.” — Const., Art. 1, § 17. We think the defendant is entitled to bail.
The writs of habeas corpus and certiorari will be awarded, to bring the prisoner before this court, and also the proceedings had before Judge Fletcher, unless counsel are content to apply to the judge below for the relief prayed for, and which we have shown the prisoner is entitled to. If granted by the probate judge, he will fix the amount of bail.